Citation Nr: 1519304	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  09-45 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to February 1994, and from March 1994 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the issue on appeal was previously characterized as entitlement to TDIU prior to April 9, 2011.  By history, TDIU was originally raised by the Veteran in December 2008.  His claim was denied by the RO on April 7, 2009, and he did not appeal that determination (see Notice of Disagreement, April 29, 2009).  In November 2012, the Board noted that the United States Court of Appeals for Veterans Claims (Court) held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  At that time, the Board found that the issue of entitlement to a TDIU had been raised in this case (see Brief, October 2012), and found that this issue was inextricably intertwined with other remanded issues, and therefore remanded entitlement to TDIU for adjudication by the RO.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

However, the Board characterized the issue as entitlement to TDIU prior to April 9, 2011, even though TDIU had never been granted for any period.  It is noted that basic eligibility to 38 U.S.C. Chapter 35 benefits was established from that date forward, and this may have led to the confusion.  The errant characterization was carried forward, however, in an additional Board decision dated June 13, 2014, which was another Harris remand, and all subsequent RO decisions.  As the Rice TDIU issue arose from the date that the Veteran's increased rating claims were received by VA, February 13, 2009, the issue on appeal is simply entitlement to TDIU.

In November 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.  The VLJ who presided at that hearing has retired from the Board.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  As such, the Veteran was issued a letter in February 2015 informing him of his right to attend a hearing before another VLJ.  The letter also informed him that if he did not respond to the letter within 30 days from the date of the letter, the Board would assume he did not want another hearing and would proceed accordingly.  The 30-day period expired and with no response from the Veteran, the Board will proceed with deciding this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is currently service-connected for the following disabilities: depression, rated 70 percent disabling (with a prior rating of 50 percent from February 13, 2009); trigeminal sensory neuropathy, rated at 30 percent; carpal tunnel syndrome, right, rated at 30 percent; carpal tunnel syndrome, left, rated at 20 percent; Bell's palsy, left, rated at 20 percent; Bell's palsy, right, rated at 20 percent; lumbar radiculopathy, right, rated at 10 percent; lumbar radiculopathy, left, rated at 10 percent; bilateral tinnitus, rated at 10 percent; residuals of a right inguinal hernia repair, rated at 10 percent; and bilateral hearing loss, erectile dysfunction, and a surgical scar, each non-compensably rated.  His combined rating is 70 percent from February 10, 2009; 90 percent from February 13, 2009; 100 percent from June 5, 2009; 90 percent from July 1, 2009; and 100 percent from March 3, 2011. 

2.  The Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a) for the rating of his disabilities from February 2009 to the present.  

3.  The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating are met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the October 2012 Brief cited above, the Veteran contends that his service-connected Bell's palsy, in addition to other service-connected disabilities, prevents him from obtaining substantially-gainful employment.    

In determining whether the Veteran is entitled to a TDIU rating, neither his non-service-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough for an award of TDIU.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id. 

A total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014). 

Substantially-gainful employment must be reviewed in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356 (1991), Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975):

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014). 

Here, the Veteran satisfies the percentage requirements noted above from February 2009 to the present.  The Veteran is service connected for depression, rated 70 percent disabling (with a prior rating of 50 percent from February 13, 2009); trigeminal sensory neuropathy, rated at 30 percent; carpal tunnel syndrome, right, rated at 30 percent; carpal tunnel syndrome, left, rated at 20 percent; Bell's palsy, left, rated at 20 percent; Bell's palsy, right, rated at 20 percent; lumbar radiculopathy, right, rated at 10 percent; lumbar radiculopathy, left, rated at 10 percent; bilateral tinnitus, rated at 10 percent; residuals of a right inguinal hernia repair, rated at 10 percent; and bilateral hearing loss, erectile dysfunction, and a surgical scar, each non-compensably rated.  His combined rating is 70 percent from February 10, 2009; 90 percent from February 13, 2009; 100 percent from June 5, 2009; 90 percent from July 1, 2009; and 100 percent from March 3, 2011.  As such, he meets the criteria of 38 C.F.R. § 4.16(a) from February 2009 to the present.

As noted, the Veteran contends that he is entitled to a TDIU rating, as his service-connected disabilities, particularly his Bell's palsy, render him unemployable.  Therefore, the Board must address whether any service-connected impairment of mind or body is present that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).  

Following individual examinations for many of the Veteran's service-connected disabilities from October 2008 through September 2014, each examiner determined that that disability alone did not preclude substantial employment.  The Board notes that the regulations do not provide a definition of "substantially gainful employment," but VA Adjudication Procedure Manual, M21-1MR, defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  See also Moore v. Derwinski, 1 Vet.App. 356, 358 (1991).  Although the Board is not bound by VBA's M21-MR manual, it can be useful when deciding claims such as this.  Marginal employment, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a);  See Moore.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Moreover, the M21-1MR contains a note that for self-employed individuals, low net earnings in conjunction with gross income should be considered, and thus may be considered marginal employment.

While examiners, individually, did not conclude that the Veteran's various disabilities prevented him from employment, significant associated symptomatology was noted.  As to the Veteran's neurological disorders, he experienced constant pain in the bilateral upper extremities, as well as mild numbness.  He reported the use of a cane on a regular basis, and it was noted that such symptoms had an impact on his ability to work (tardiness, absence, interference with lifting and carrying, as well as sitting or standing).  See VA examination report, August 2013.  Following an April 2011 VA psychiatric examination, it was noted that the Veteran was depressed each day as a result of his constant physical pain, that he experienced fatigue each day due to nightly sleep impairment, and that he had suicidal thoughts.  It was further noted that the Veteran was unable to obtain a Commercial Drivers License due to his Bell's palsy.  While he indicated that he looked for jobs in other fields, he stated that he was rejected because he was unable to pass a drug test due to his Hydrocodone prescription. 

Taking the medical evidence of record into account, especially when viewed in the aggregate, the Board finds that the Veteran is not capable of performing the physical and mental acts required by employment.  Therefore, the Board must determine whether currently-service-connected disabilities alone, to include depression and neurological disorders, render the Veteran unemployable.  After a review of the claims file, the Board finds that the question as to whether the Veteran would be unable to work solely due to his service-connected disabilities stands in relative equipoise.  That is, the evidence of record for and against the Veteran's claim is relatively equal.  Looking again to the standard of whether a particular job is realistically within the physical and mental capabilities of the claimant, the Board ultimately finds that such a determination does not bar a TDIU grant, and that the Veteran's service-connected disabilities, alone, and specifically his depression and neurological disabilities, are sufficiently-severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  

Even assuming the Veteran were able to find a sedentary job for which he could be trained, he would still face significant workplace hurdles, such as psychiatric distress, limitations to focus and concentration, pain from his carpal tunnel, radiculopathy and spinal disabilities, numbness from his palsy, and so on.  At the very least, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 C.F.R. § 3.102 (2014). 

The Board finds that the Veteran is not currently able to engage in substantial employment due to impairment caused by service-connected disabilities.  The Board concludes that a total rating for compensation purposes based on individual unemployability due to service-connected disabilities is warranted for the entire appellate period, insofar as it is determined that the Veteran was actually unemployed.  There is no date in the one-year period prior to the date the claims for increased ratings were received (February 2009) that is shown to be the date the Veteran became unemployable due to service-connected disabilities.  38 C.F.R. § 3.400(o)(2).  Reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) is granted during the entire appeal period, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


